DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 05/09/2022 has been entered. Claims 1-20 are pending in the application.

Claim Objections
Claim 3 is objected to because of the following informalities: “a first tine”, line 3 should read --the first tine structure--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US Pub 2018/0350896) in view of Choi (US Pub 2014/0197519).
Regarding claim 1, Chung (fig. 13) teaches a metal-insulator-metal (MIM) capacitor comprising:
a first metal layer (first metal layer 802, [0034]);
a second metal layer (second metal layer 806, [0037]) and
a dielectric layer (dielectric layer 804, [0036]) located between the second metal layer and the first metal layer,
a first contact via structure (contact 1302, [0045]) electrically connected to the second metal layer and comprising a first top surface above the MIM capacitor,
wherein the first metal layer, the second metal layer and the dielectric layer are formed in a comb structure, wherein the comb structure comprises:
a first tine structure of a first length; and at least one second tine structure of a second length, wherein the first length is longer than the second length.
Chung teaches the first contact 1302, but does not teach a second contact via electrically connected to a metal line located below the MIM capacitor and comprising a second top surface above the MIM capacitor.
Choi (fig. 10) teaches a second contact via (second via 1096, [0035]) electrically connected to a metal line (copper structure 106, [0022]) located below the MIM capacitor (MIM capacitor 968, [0033]) and comprising a second top surface above the MIM capacitor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the MIM capacitor of Chung with second via 1096 electrically connected to a copper structure 106 of Choi in order to achieve a high capacitance for the MIM capacitor 968 as taught by Choi, [0038].

Regarding claim 7, Chung (fig. 13) teaches an integrated semiconductor device comprising:
a first region comprising a plurality of metal-insulator-metal (MIM) capacitors, the MIM capacitors comprising:
a first metal layer (first metal layer 802, [0034]);
a second metal layer (second metal layer 806, [0037]) and
a dielectric layer (dielectric layer 804, [0036]) located between the second metal layer and the first metal layer,
a first contact via structure (contact 1302, [0045]) electrically connected to the second metal layer and comprising a first top surface above the MIM capacitor,
wherein the first metal layer, the second metal layer and the dielectric layer are formed in a comb structure, wherein the comb structure comprises a first tine structure and at least one second tine structure; and 
a second region comprising logic circuits (conductive contacts 104, [0023]).
Chung teaches the first contact 1302, but does not teach a second contact via electrically connected to a metal line located below the MIM capacitor and comprising a second top surface above the MIM capacitor.
Choi (fig. 10) teaches a second contact via (second via 1096, [0035]) electrically connected to a metal line (copper structure 106, [0022]) located below the MIM capacitor (MIM capacitor 968, [0033]) and comprising a second top surface above the MIM capacitor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the MIM capacitor of Chung with second via 1096 electrically connected to a copper structure 106 of Choi in order to achieve a high capacitance for the MIM capacitor 968 as taught by Choi, [0038].
Regarding claim 8, Chung teaches the integrated semiconductor device of claim 7, wherein the integrated semiconductor device may be formed in a back-end-of-line (BEQL) portion aver a metal line (conductive contact 104, [0023]) embedded within an interlayer dielectric level (IDL) layer (interlayer dielectric 102, [0023]).
Regarding claim 9, Chung teaches the integrated semiconductor device of claim 8, wherein the integrated semiconductor device is a CIS global shutter (MIMCAP structures, [0022]).
Regarding claim 10, Chung teaches the integrated semiconductor device of claim 7, further comprising an interposer (inter-layer dielectric 102 having conductive contacts 14, [0023]).

Claims 1, 2, 5-7, 10-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US Pub 2018/0350896) in view of Collins et al (US Pub 2010/0038750).
Regarding claim 1, Collins (fig. 19) teaches a metal-insulator-metal (MIM) capacitor comprising:
a first metal layer (metal film 170, [0059]);
a second metal layer (metal film 190, [0061]); and
a dielectric layer (dielectric film 180, [0060]) located between the second metal layer and the first metal layer,
wherein the first metal layer, the second metal layer and the dielectric layer are formed in a comb structure, wherein the comb structure comprises:
a first tine structure of a first length; and 
at least one second tine structure of a second length, wherein the first length is longer than the second length.
Collins teaches the MIM capacitor, but does not teach a first contact via structure electrically connected to the second metal layer and comprising a first top surface above the MIM capacitor; and a second contact via electrically connected to a metal line located below the MIM capacitor and comprising a second top surface above the MIM capacitor.
Choi (fig. 10) teaches a first contact via structure (first via 1092, [0035]) electrically connected to the second metal layer (second conductive layer 864, [0034]) and comprising a first top surface above the MIM capacitor (MIM capacitor 968, [0033]); and a second contact via (second via 1096, [0035]) electrically connected to a metal line (copper structure 106, [0022]) located below the MIM capacitor and comprising a second top surface above the MIM capacitor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the MIM capacitor of Collins with the first via 1092 electrically connected to the second conductive layer 864 and the second via 1096 electrically connected to the copper structure 106 of Choi in order to achieve a high capacitance for the MIM capacitor 968 as taught by Choi, [0038].
Regarding claim 2, Collins teaches the capacitor of claim 1, wherein the second length is at least 0.25 times the first length (“the depth of the capacitor trench 150 can be between about 50% and about 75% as deep as the via trenches 140”, [0056]).
Regarding claim 5, Collins teaches the capacitor of claim 1, wherein the second length is at least 0.5 times the first length (“the depth of the capacitor trench 150 can be between about 50% and about 75% as deep as the via trenches 140”, [0056]).
Regarding claim 6, Collins teaches the capacitor of claim 5, wherein the first tine structure includes a stair step profile (fig. 19).
Regarding claim 7, Collins (fig. 19) teaches a metal-insulator-metal (MIM) capacitor comprising:
a first region comprising a plurality of metal-insulator-metal (MIM) capacitors, the MIM capacitors comprising
a first metal layer (metal film 170, [0059]);
a second metal layer (metal film 190, [0061]); and
a dielectric layer (dielectric film 180, [0060]) located between the second metal layer and the first metal layer,
wherein the first metal layer, the second metal layer and the dielectric layer are formed in a comb structure, wherein the comb structure comprises a first tine structure and at least one second tine structure; and 
a second region comprising logic circuits (device 120, [0054]).
Collins teaches the MIM capacitor, but does not teach a first contact via structure electrically connected to the second metal layer and comprising a first top surface above the MIM capacitor; and a second contact via electrically connected to a metal line located below the MIM capacitor and comprising a second top surface above the MIM capacitor.
Choi (fig. 10) teaches a first contact via structure (first via 1092, [0035]) electrically connected to the second metal layer (second conductive layer 864, [0034]) and comprising a first top surface above the MIM capacitor (MIM capacitor 968, [0033]); and a second contact via (second via 1096, [0035]) electrically connected to a metal line (copper structure 106, [0022]) located below the MIM capacitor and comprising a second top surface above the MIM capacitor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the MIM capacitor of Collins with the first via 1092 electrically connected to the second conductive layer 864 and the second via 1096 electrically connected to the copper structure 106 of Choi in order to achieve a high capacitance for the MIM capacitor 968 as taught by Choi, [0038].
Regarding claim 10, Collins (fig. 19) teaches the integrated semiconductor device of claim 7, further comprising an interposer (substrate 110 and electrode 125, [0053] and [0053]).
Regarding claim 11, Collins (figs. 12-19) teaches a method of making a metal-insulator-metal (MIM) capacitor comprising:
providing a dielectric layer (substrate 110, SiC or dielectric layer 130, or layers 110/130, [0053] and [0055]);
forming a first trench (deep trench 140, [0056]) in the dielectric layer;
forming one or more second trenches (shallow trench 150, [0056]) in the dielectric layer;
conformally depositing a first metal layer (metal film 170, [0059]) on sidewalls and a bottom surface of the first trench and the one or more second trenches;
conformally depositing a first high k dielectric layer (dielectric film 180, metal oxides, [0046] and [0060])) over the first metal layer on the sidewalls and the bottom surface of the first trench and the one or more second trenches; and
depositing a second metal layer (metal film 190, [0061]) in the first trench and the one or more second trenches over the first high k dielectric layer,
wherein the first metal layer, the first high k dielectric layer and the second metal layer are formed in a comb structure, wherein the comb structure comprises a first tine structure formed in the first trench and at least one second tine structure formed in the one or more second trenches.
Collins teaches the MIM capacitor, but does not teach forming a first contact via structure that is electrically connected to the second metal layer and comprising a first top surface above the MIM capacitor; and forming a second contact via that is electrically connected to a metal line located below the MIM capacitor and comprising a second top surface above the MIM capacitor.
Choi (fig. 10) teaches forming a first contact via structure (first via 1092, [0035]) that is electrically connected to the second metal layer (second conductive layer 864, [0034]) and comprising a first top surface above the MIM capacitor (MIM capacitor 968, [0033]); and forming a second contact via (second via 1096, [0035]) that is electrically connected to a metal line (copper structure 106, [0022]) located below the MIM capacitor and comprising a second top surface above the MIM capacitor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the MIM capacitor of Collins with the first via 1092 electrically connected to the second conductive layer 864 and the second via 1096 electrically connected to the copper structure 106 of Choi in order to achieve a high capacitance for the MIM capacitor 968 as taught by Choi, [0038].
Regarding claim 12, Collins teaches the method of claim 11, further comprising conformally depositing at least one metal barrier layer (TIN, TaN, [0045]) on sidewalls and a bottom surface of the first trench and the one or more second trenches prior to conformally depositing the first high k dielectric layer.
Regarding claim 19, Collins teaches the method of claim 11, wherein forming the first trench in the dielectric layer comprises a first etching step followed by a second etching step resulting in the first trench comprising a stair step profile (two process steps, ([0043]).
Regarding claim 20, Collins teaches the method of claim 11, wherein forming the first trench in the dielectric layer and forming the one or more second trenches in the dielectric layer comprises: 
a first etching step partially forming the first trench and forming the one or more second trenches (two process steps, [0043]);
filing the one or more second trenches with a photoresist layer (photolithographic mask, [0044]): and 
etching the partially formed first trench to complete the first trench.

Allowable Subject Matter
Claims 3, 4 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the second etch stop layer comprises a secondary etch stop layer located directly on the first etch stop layer and the at least one second tine structure extends into the second etch stop layer (claim 3); and depositing a second dielectric layer over the second metal layer, a first blocking layer over the second dielectric layer, a third dielectric layer over the first blocking layer and a second blocking layer over the third dielectric layer (claim 13).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892